Exhibit AÉROPOSTALE REPORTS RECORD SECOND QUARTER 2009 RESULTS Second Quarter Net Sales Increase 20%; Same Store Sales Increase 12% Earnings Per Share Growth of 84% to $0.57 Per Diluted Share Provides Third Quarter Guidance New York, New York, August 20, 2009 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of casual apparel for young women and men, today reported results for the second quarter ended August 1, 2009. Net income for the second quarter of fiscal 2009 was $38.6 million, or $0.57 per diluted share, compared to net income of $21.1 million, or $0.31 per diluted share, in the second quarter of fiscal 2008. Results for the second quarter include pre-tax charges of approximately $0.6 million related to the closing of the Company’s Jimmy’Z concept. For the second quarter of fiscal 2009, total net sales increased 20% to $453.0 million, from $377.1 million in the year ago period. Same store sales for the second quarter increased 12%, compared to a same store sales increase of 11% last year.
